UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [_] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to Section 240.14a-12 AML COMMUNICATIONS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (check the appropriate box): [X] No fee required. [_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [_] Fee paid previously with preliminary materials. [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Notice of Annual Meeting of Stockholders To be held September 10, 2009 Dear Stockholder: You are cordially invited to attend the 2009 Annual Meeting of Stockholders of AML Communications, Inc., (the “Company”) which will be held on Thursday, September 10, 2009, at 10:00 a.m. at the office of the Company, 1000 Avenida Acaso, Camarillo, California At the Annual Meeting, stockholders will be asked to consider the following proposals: 1. To elect 5 directors as described in the accompanying Proxy Statement to hold office until the 2010 Annual Meeting of Stockholders or until their successors are duly elected and qualified. 2. To ratify the appointment of Kabani & Company, Inc. as our independent registered public accounting firm for the fiscal year ending March 31, 2010. 3. To transact such other business as may properly come before the Annual Meeting or any adjournment thereof. The Board of Directors has fixed the close of business on July 17, 2009 as the Record Date for the determination of stockholders entitled to notice of and to vote at the Annual Meeting.Only stockholders of record as of the Record Date are entitled to such notice and to vote at the Annual Meeting. All of the Company's stockholders are invited to attend the Annual Meeting.YOUR VOTE IS IMPORTANT.WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING, PLEASE SIGN, DATE AND MAIL THE ENCLOSED PROXY CARD IN THE PRE-ADDRESSED ENVELOPE PROVIDED WITH THIS NOTICE.NO ADDITIONAL POSTAGE IS REQUIRED IF MAILED IN THE UNITED STATES.IF YOU ATTEND THE ANNUAL MEETING, YOU MAY VOTE IN PERSON, EVEN IF YOU SEND IN YOUR PROXY TO THE MEETING. By Order of the Board of Directors, /s/ Edwin J. McAvoy Edwin J. McAvoy Secretary Camarillo, California
